DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is in response to the Request for Continued Examination filed on the 14th day of July, 2022. Currently claims 1-4, 6-13, and 15-22 are allowed.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons for allowance:
Regarding the subject matter eligibility, Examiner notes that the rejection under 35 USC 101 was withdrawn in the Office Action mailed on the 3rd day of February, 2021 in view of Applicant’s arguments, in combination with further training regarding 35 USC 101, the 2019 PEG, the 2019 October Update, and a recent Full Signatory Review Panel. Examiner notes that the claimed invention implements a practical application in the way the information is being categorized within a blockchain ledger platform and therefore a rejection is not warranted for the claimed invention under 35 USC 101. 
Regarding the prior art, the instant application is distinguishable from the prior art. The claimed invention is directed to A method, comprising: at a node of a blockchain network, receiving a piece of electronic evidence from a party of a legal action as target electronic evidence; calculating a target evidence hash of the target electronic evidence based on the target electronic evidence using a same calculation approach as hashing a transaction into a blockchain of a candidate blockchain ledger platform of at least one candidate blockchain ledger platform; querying the candidate blockchain ledger platform of the at least one candidate blockchain ledger platform using the target evidence hash to determine whether the target electronic evidence has been stored by the candidate blockchain ledger platform as an evidence hash that matches the target evidence hash; determining a first score as an authenticity reference score corresponding to the target electronic evidence based on a scoring rule and in response to that it is determined that the target electronic evidence has been stored by the at least one candidate blockchain ledger platform as an evidence hash, the scoring rule including a plurality of score intervals each corresponding to an authenticity reference level, the first score belonging to a first score interval of the plurality of score intervals; determining a second score as the authenticity reference score corresponding to the target electronic evidence based on the scoring rule and in response to that it is determined that the target electronic evidence is not stored as an evidence hash by the at least one candidate blockchain ledger platform, the second score belonging to a second score interval of the plurality of score intervals, the first score being greater than the second score; in response to that it is determined that the target electronic evidence is not stored as an evidence hash by the at least one candidate blockchain ledger platform and that a similarity score between the target electronic evidence and an electronic evidence stored in the at least one candidate blockchain ledger platform meets a threshold similarity score, determining a third score as the authenticity reference score corresponding to the target electronic evidence, the third score higher than the second score and lower than the first score; adopting the target electronic evidence in the legal action based on the authenticity reference score of the target electronic evidence; and adjusting one or more of the scoring rule or the plurality of score intervals of the scoring rule based on an authenticity confidence level of the target electronic evidence determined in a judicial procedure of the legal action which is distinguishable of the closest prior art. The closest prior art consists of:
1. U.S. Patent Application No. 20190287199 to Messerges - which discusses computer apparatus, such as a validator node, for validating data records in a distributed electronic ledger may be configured to receive a proposed data record submitted by an originating agent of an originating agency to a distributed ledger but fails to teach determining a first score as an authenticity reference score corresponding to the target electronic evidence based on a scoring rule and in response to that it is determined that the target electronic evidence has been stored by the at least one candidate blockchain ledger platform as an evidence hash, the scoring rule including a plurality of score intervals each corresponding to an authenticity reference level, the first score belonging to a first score interval of the plurality of score intervals; determining a second score as the authenticity reference score corresponding to the target electronic evidence based on the scoring rule and in response to that it is determined that the target electronic evidence is not stored as an evidence hash by the at least one candidate blockchain ledger platform, the second score belonging to a second score interval of the plurality of score intervals, the first score being greater than the second score; in response to that it is determined that the target electronic evidence is not stored as an evidence hash by the at least one candidate blockchain ledger platform and that a similarity score between the target electronic evidence and an electronic evidence stored in the at least one candidate blockchain ledger platform meets a threshold similarity score, determining a third score as the authenticity reference score corresponding to the target electronic evidence, the third score higher than the second score and lower than the first score; adopting the target electronic evidence in the legal action based on the authenticity reference score of the target electronic evidence; and adjusting one or more of the scoring rule or the plurality of score intervals of the scoring rule based on an authenticity confidence level of the target electronic evidence determined in a judicial procedure of the legal action.
2. European Patent EP-3208744-A1 to Kim - which discuses a method includes authenticating a physical object of a plurality of physical objects that together form an aggregate physical object; storing in a database system relationship information reflecting a relationship between the aggregate physical object and the plurality of physical objects; attempting to authenticate a target physical object; responsive to matching the target physical object to the aggregate physical object based on the attempt to authenticate the physical target: identifying in the database system a database record corresponding to the aggregate physical object; storing in the database record authentication data reflecting the match between the target physical object and the aggregate physical object; and storing an indication of a re-authentication of the physical object in the database system based on the relationship information but fails to teach determining a first score as an authenticity reference score corresponding to the target electronic evidence based on a scoring rule and in response to that it is determined that the target electronic evidence has been stored by the at least one candidate blockchain ledger platform as an evidence hash, the scoring rule including a plurality of score intervals each corresponding to an authenticity reference level, the first score belonging to a first score interval of the plurality of score intervals; determining a second score as the authenticity reference score corresponding to the target electronic evidence based on the scoring rule and in response to that it is determined that the target electronic evidence is not stored as an evidence hash by the at least one candidate blockchain ledger platform, the second score belonging to a second score interval of the plurality of score intervals, the first score being greater than the second score; in response to that it is determined that the target electronic evidence is not stored as an evidence hash by the at least one candidate blockchain ledger platform and that a similarity score between the target electronic evidence and an electronic evidence stored in the at least one candidate blockchain ledger platform meets a threshold similarity score, determining a third score as the authenticity reference score corresponding to the target electronic evidence, the third score higher than the second score and lower than the first score; adopting the target electronic evidence in the legal action based on the authenticity reference score of the target electronic evidence; and adjusting one or more of the scoring rule or the plurality of score intervals of the scoring rule based on an authenticity confidence level of the target electronic evidence determined in a judicial procedure of the legal action.
3. NPL Weighted Forensics Evidence Using Blockchain to Billard - which discusses a Digital Evidence Inventory (DEI), in a way similar to an evidence "block chain", in order to capture evidence but fails to teach determining a first score as an authenticity reference score corresponding to the target electronic evidence based on a scoring rule and in response to that it is determined that the target electronic evidence has been stored by the at least one candidate blockchain ledger platform as an evidence hash, the scoring rule including a plurality of score intervals each corresponding to an authenticity reference level, the first score belonging to a first score interval of the plurality of score intervals; determining a second score as the authenticity reference score corresponding to the target electronic evidence based on the scoring rule and in response to that it is determined that the target electronic evidence is not stored as an evidence hash by the at least one candidate blockchain ledger platform, the second score belonging to a second score interval of the plurality of score intervals, the first score being greater than the second score; in response to that it is determined that the target electronic evidence is not stored as an evidence hash by the at least one candidate blockchain ledger platform and that a similarity score between the target electronic evidence and an electronic evidence stored in the at least one candidate blockchain ledger platform meets a threshold similarity score, determining a third score as the authenticity reference score corresponding to the target electronic evidence, the third score higher than the second score and lower than the first score; adopting the target electronic evidence in the legal action based on the authenticity reference score of the target electronic evidence; and adjusting one or more of the scoring rule or the plurality of score intervals of the scoring rule based on an authenticity confidence level of the target electronic evidence determined in a judicial procedure of the legal action.
Examiner notes that the claimed invention is directed to a method and system that determining a first score as an authenticity reference score corresponding to the target electronic evidence based on a scoring rule and in response to that it is determined that the target electronic evidence has been stored by the at least one candidate blockchain ledger platform as an evidence hash, the scoring rule including a plurality of score intervals each corresponding to an authenticity reference level, the first score belonging to a first score interval of the plurality of score intervals; determining a second score as the authenticity reference score corresponding to the target electronic evidence based on the scoring rule and in response to that it is determined that the target electronic evidence is not stored as an evidence hash by the at least one candidate blockchain ledger platform, the second score belonging to a second score interval of the plurality of score intervals, the first score being greater than the second score; in response to that it is determined that the target electronic evidence is not stored as an evidence hash by the at least one candidate blockchain ledger platform and that a similarity score between the target electronic evidence and an electronic evidence stored in the at least one candidate blockchain ledger platform meets a threshold similarity score, determining a third score as the authenticity reference score corresponding to the target electronic evidence, the third score higher than the second score and lower than the first score; adopting the target electronic evidence in the legal action based on the authenticity reference score of the target electronic evidence; and adjusting one or more of the scoring rule or the plurality of score intervals of the scoring rule based on an authenticity confidence level of the target electronic evidence determined in a judicial procedure of the legal action .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689